Citation Nr: 0920711	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied service connection 
for tinnitus.  The Veteran perfected an appeal of this 
determination to the Board.

The Veteran had also perfected an appeal with regard the 
issue of entitlement to service connection for bilateral 
hearing loss.  In March 2008, the RO granted service 
connection for that disability, and thereby resolved the 
appeal.

In May 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is not etiologically related to an in-
service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating May 2006 letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection for tinnitus.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the May 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, pertinent service personnel records, and all of the 
identified post-service VA treatment records and private 
medical records.  In addition, the Veteran was afforded VA 
examinations for tinnitus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for tinnitus 
is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's post-service private medical 
records and VA treatment records include multiple diagnoses 
and indications of tinnitus.  Such records include, but are 
not limited to, Dr. Brady's September 2006 and November 2007 
letters, the Veteran's August 2007 health summary, and 
several VA examination reports.  

Furthermore, the Veteran has testified that he was exposed to 
loud noises associated with heavy mortar and artillery fire 
while serving in a combat zone.  While the Veteran's 
discharge form indicates that his military occupational 
specialty (MOS) was a cook, the Veteran explained in a 
February 2008 letter that he was in charge of taking food to 
the front lines, during which time he faced and returned 
artillery fire without ear protection.  

The evidence indicates that the Veteran served in the Asian 
Pacific theater of operation during 1944-1945, when there was 
combat occurring in the region.  The Veteran's discharge form 
indicates that he received the Asiatic-Pacific Service Medal 
and the Philippines Liberation Ribbon with one bronze star.  
A news article of record also notes that the Veteran received 
three bronze star attachments with his Asiatic-Pacific 
Service Medal.  Furthermore, the Veteran's medical records 
include multiple references to noise exposure while serving 
in WWII.  An acoustic trauma injury, such as that described 
by the Veteran, could be consistent with the circumstances of 
the Veteran's service.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required notwithstanding the 
provisions of 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In-service acoustic trauma is conceded.  Thus, there is 
evidence of a current hearing disability and in-service noise 
exposure.

With regard to the etiology of the Veteran's tinnitus, the 
only competent medical opinions on this question are those of 
the medical professionals who conducted the June 2007 and 
February 2008 VA examinations.  

At the June 2007 VA examination, it was reported that the 
Veteran had had the onset of tinnitus in the left ear in 
1997, and that it had been noted in the right ear in recent 
years. The examiner opined that it was unlikely that there 
was a "direct link" between the current tinnitus and 
service, because, the Veteran reported that the disability 
had not begun until 19997. 

At the February 2008 VA audiology examination, the Veteran 
reported the onset of ringing in his left ear in the 1970's 
with constant buzzing beginning in the 1990's.  His hearing 
loss reportedly began in 1997 or 1998.   

At a February 2008, VA ear disease examination, the Veteran 
again reported the onset of tinnitus in 1997, and examiner 
repeated the opinion that given the date of onset, tinnitus 
was not directly attributable to service.  

These opinions were based on the fact that the Veteran did 
not report the onset of symptoms until many years after 
service.  There were no other reports of tinnitus in service 
or in the decades immediately after service.  

As the VA examiners explained the reasons for their opinions, 
and they are consistent with the Veteran's testimony as to 
the onset of his tinnitus, these opinions are entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Moreover, there is no contrary medical opinion in the 
evidence of record.  The Board notes that Dr. Brady opined 
that it was  more probable than not that the Veteran's 
hearing loss occurred as a result of being in combat with 
artillery fire and no hearing protection.  However, Dr. Brady 
did not express any specific opinion with regard to tinnitus.
 
The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's tinnitus was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Veteran has not reported a continuity 
of symptomatology, or contended that tinnitus was present in 
service, or within one year after service.  There is also no 
other competent evidence indicating a nexus between the 
Veteran's tinnitus and noise exposure or anything else in 
service.  Therefore, service connection for tinnitus is not 
warranted. 

The only opinion linking the Veteran's current disability to 
in-service noise exposure is that of the Veteran.  However, 
the Veteran has not demonstrated that he has the medical 
knowledge or training requisite for the rendering of medical 
opinions, and as a lay person, he lacks the necessary 
expertise to render a competent opinion as to medical 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
his opinion that the in-service noise exposure caused his 
tinnitus is of no probative weight.

Although, the Veteran is now service connected for hearing 
loss, there is no competent medical opinion or evidence that 
the tinnitus is secondary to the hearing loss.  38 C.F.R. 
§ 3.310 (2006 & 2008).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for tinnitus must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for tinnitus is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


